



                                        Exhibit 10.2


May 17, 2017


David Sakhai
[__________]
[__________]


Dear David:


This agreement (the “Agreement”) will confirm the terms and conditions of your
continued service with FXCM Group, LLC (the “Company”). The effective date of
this Agreement is May 15, 2017.


I.    DUTIES AND RESPONSIBILITIES.


A.    From the effective date of this agreement through the earlier of May 31,
2018 or your termination of services (the “2018 Term”), you will continue as a
Chief Operating Officer (“COO”) of the Company and maintain responsibilities at
its operating companies at our New York office. You shall have the duties,
responsibilities and authorities that you have customarily exercised as the COO
but are expected to transition these duties, responsibilities and authorities
over the 2018 Term to other individuals based on a plan developed with the
Company’s leadership.


B.    If you have remained in service through May 31, 2018, beginning June 1,
2018 through the earlier of (i) May 31, 2022 or (ii) the Advisory Termination
Date (as defined below) (the “Advisory Term”), you will continue to serve the
Company on a part-time basis, providing consultation and advice as requested
from time to time by the Board or officers of the Company. In this capacity, you
will not be required to come into the office but you are expected to be
available at the discretion of the Company. Pursuant to Section III.B, upon
ninety (90) days written notice, you may terminate the Advisory Term prior to
May 31, 2022; such event, or any other cessation of your services under this
Section I.B, shall be the “Advisory Termination Date”.


II.    COMPENSATION


A.During the 2018 Term, you will receive “Guaranteed Payments” (as such term is
defined by Section 707(c) of the Internal Revenue Code of 1986, as amended) at
the annualized rate of $600,000, payable in accordance with the Company’s
payroll practices, subject to Section II.C and Section III.  If you remain
engaged and in Good Standing (“Good Standing” as defined in Section III.C)
through the end of the 2018 Term, and you execute the release as required under
Section V.B, you will receive a bonus in the amount of $1,000,000 (the
“Transition Completion Bonus”), payable as a lump sum on July 31, 2018,
regardless of whether you continue to perform services after May 31, 2018. If
you are terminated by the Company not for Cause (“Cause” as defined in Section
III.D) prior to the end of the 2018 Term, and you execute the release as
required under Section V.B, you will receive (i) the Transition Completion
Bonus, and (ii) the unpaid Guaranteed Payments that would have been paid to you
had you been engaged through May 31, 2018, and (iii) $500,000, which will be
deemed to constitute payment of the full amount of the Guaranteed Payments
during the Advisory Term described in Section II.B, all of which shall be
payable as a lump sum on July 31, 2018.


B.During the Advisory Term, you will receive Guaranteed Payments at the
annualized rate of $125,000, payable in accordance with the Company’s payroll
practices as in effect at the date hereof, subject to Section II.C. If, during
the Advisory Term, you are terminated by the Company not for Cause prior to May
31, 2022, you will receive the unpaid Guaranteed Payments under this Section
II.B that would have been paid to you had you been engaged through May 31, 2022,
payable as a lump sum on the 60th day following the termination date, subject to
Section V.F. For clarity, if such termination does not constitute a separation
from service (as specified in Section V.F.), any remaining unpaid Guaranteed
Payments under this Section II.B will be paid at the times they would have been
paid if you had remained engaged through May 31, 2022.







--------------------------------------------------------------------------------





C.The following provisions apply in the event of a Change in Control, as defined
herein:


1.
If the Change in Control occurs during the 2018 Term, and you execute the
release as required under Section V.B, you will be paid a lump-sum payment equal
to the amount of Guaranteed Payments that would have been thereafter payable
under Section II.A through the end of the 2018 Term plus the Transition
Completion Bonus plus the amount of Guaranteed Payments that would have been
thereafter payable under Section II.B through May 31, 2022, such payment to be
made on the 60th day following the Change in Control, and the 2018 Term and the
Advisory Term will be deemed to have ended.



2.
If the Change in Control occurs during the Advisory Term, and you execute the
release as required under Section V.B, you will be paid a lump-sum payment equal
to the amount of Guaranteed Payments that would have been thereafter payable
under Section II.B through May 31, 2022, such payment to be made not later than
60th day following the Change in Control, and the Advisory Term will be deemed
to have ended.

 
3.
A Change in Control will be deemed to have occurred if, after the effective date
hereof, there has occurred a transaction or series of transactions constituting
either (i) a change in ownership of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) of the Internal Revenue Code (the “Code”)
or (ii) a sale or disposition of more than 50% of the assets of the Company that
disposes of the essential operating capabilities of the Company and otherwise
constitutes a change in the ownership of a substantial portion of the assets of
the Company that under Treasury Regulation Section 1.409A-3(i)(5)(vii) under the
Code, provided that you are not affiliated with the party acquiring such
ownership or assets.



D.Benefits. During the 2018 Term, you will continue to receive benefits
commensurate with those provided to similarly situated partners performing
services. From the time you have completed your services in the 2018 Term
through May 31, 2022, you will continue to receive health and dental benefits on
the same basis as provided to executive partners, provided that such health and
dental benefits will terminate if you become employed and become eligible to
receive health and dental benefits from another employer.


E.Statutory Deductions. Any payments described in this Agreement will be
considered Guaranteed Payments such that you, and not the Company, shall be
responsible for payment of all taxes thereon.


III.    TERMINATION


A.At-Will. Your engagement with the Company is “at will,” and the Company may
terminate your engagement at any time, with or without Cause or notice. You may
voluntarily terminate your engagement subject to applicable notice periods.


B.Notice Period. During your engagement either party may terminate your
engagement under this Agreement. You are required to provide the Company with
ninety (90) days written notice of your intention to terminate your engagement
(the “Notice Period”). During the Notice Period, you will continue to receive
your Guaranteed Payments at the rate then in effect (but not any bonus
distribution) at the regular payroll dates; your fiduciary duties and your
obligations to the Company as a partner performing services of the Company will
continue; and you will cooperate in the transition of your responsibilities. The
Company shall have the right, in its sole discretion, to direct that you no
longer come in to the office during the Notice Period or to shorten the Notice
Period. In determining whether to exercise this right, the Company will act
solely in its own best interests, and under no circumstances will it take into
consideration any request by you that the Company direct you to cease coming
into the office or shorten the Notice Period.







--------------------------------------------------------------------------------





C.Good Standing. “Good Standing” means you remain engaged at the Company or one
of its parents, subsidiaries or affiliates and have not been terminated for
Cause, have not resigned or given notice of resignation, and have not committed
conduct that could result in termination for Cause.


D.Cause. “Cause” means (a) your engagement in misconduct that is materially
injurious to the Company or any of its parents, subsidiaries or affiliates; or
(b) if you materially breach this Agreement and/or its representations and
warranties contained herein, and fail to remedy such breach within 15 business
days of receiving written notice from the Company requiring you to do so; or (c)
if you materially breach this Agreement and the breach is attributable to your
bad faith, gross negligence, fraud or willful misconduct or a breach of your
fiduciary duties to the Company or its parents, subsidiaries or affiliates; or
(d) your failure on more than one occasion, after receiving due notice of such
failure, to substantially perform your obligations to the Company or its
parents, subsidiaries or affiliates; or (e) your commission of an act or acts
constituting any (A) fraud against, or misappropriation or embezzlement from the
Company or any of its parents, subsidiaries or affiliates, (B) crime involving
moral turpitude, or (C) offense that could result in a jail sentence of at least
30 days; or (f) your engagement in any competitive activity which would
constitute a material breach of your obligations to the Company under this
Agreement; or (g) your engagement in conduct or activities that materially
violate any applicable governmental or quasi-governmental regulation involving
securities or otherwise relating to the business of the Company or its parents,
subsidiaries or affiliates; or (h) you voluntarily commence any proceeding or
file any relief under Title 11 of the United States Code or any other U.S.
Federal or state bankruptcy or insolvency law.


IV.    RESTRICTIVE COVENANTS


A.Confidential Information. During and after your engagement by the Company, you
will not, directly or indirectly in one or a series of transactions, disclose to
any person, or use or otherwise exploit for your own benefit or for the benefit
of anyone other than the Company or any of its parents, subsidiaries or
affiliates, any Confidential Information of the Company, its parents,
subsidiaries or affiliates, whether or not reduced to writing or physical
embodiment and whether prepared by you or not. The terms of this Section IV.A.
shall survive the termination of your engagement with the Company, regardless of
who terminates your engagement, or the reasons therefor. “Confidential
Information” means any confidential or proprietary information of the Company or
any of parents, subsidiaries or affiliates, including, without limitation,
research, processes, procedures, marketing techniques, marketing and business
development plans, client data, net asset value, performance information and
financial information. Confidential Information may be disclosed in good faith
by you in connection with the performance of your duties under this Agreement.
For purposes of this Section, Confidential Information shall not be deemed to
include information publicly known in the trade at the time you first learn of
the information or which later becomes commonly known in the trade (other than
as a result of a disclosure by you); nor shall the term include general
knowledge or general trade information which you independently learn nor
information already in your possession prior to your engagement by the Company.
Notwithstanding the foregoing, nothing in this section prohibits or restricts
you or your attorney from his or her right to: (i) disclose relevant and
necessary information or documents in any action, investigation, or proceeding
relating to this Agreement, or as required by law or legal process; or, (ii)
participate, cooperate, or testify in any action, investigation, or proceeding
with, or provide information to, the Company’s legal department, any
self-regulatory organization, any governmental agency, or legislative body;
provided that, if permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, you shall give prompt written notice to the Company to permit the
Company to protect  its interests in confidentiality to the fullest extent
possible.


B.Non-Competition. During the 2018 Term and the Advisory Term, you shall not
engage in Competitive Activity. “Competitive Activity” means that you, whether
acting alone or in conjunction with others, directly or indirectly rendering
services for any organization or engaging (either as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, or director) directly or
indirectly, in any business which is or becomes competitive with any of the
business of the Company, or foreign currency trading business of their parents,
subsidiaries or affiliates.







--------------------------------------------------------------------------------





C.Non-Solicitation. During the 2018 Term and the Advisory Term, you shall not,
directly or indirectly solicit, hire or retain as an employee or independent
contractor, or assist any third party in the solicitation, hiring, or retention
as an employee or independent contractor, any person who during the previous
twelve months was an employee or independent contractor of the Company or its
parents, subsidiaries or affiliates.


D.Works For Hire. You acknowledge and agree that all copyrightable material and
other intellectual property developed or prepared for the Company by you during
your engagement by the Company, including without limitation (a) all computer
software and all elements thereof and (b) all inventions, improvements,
discoveries, designs, documents, and other data (whether or not patentable or
copyrightable) made, developed, or first reduced to practice by you for the
Company, whether solely or jointly with others, during the period of your
engagement by the Company, are deemed to be developed and prepared for the sole
and exclusive benefit of the Company, and all copyrightable material shall
constitute works for hire. The Company shall have all right, title, and interest
in such material and shall be the author thereof for all purposes under the
copyright laws. In the event that any copyrightable material is deemed not to be
works for hire, you hereby assign such works to the Company and agree, without
further compensation or consideration, to immediately take such actions to
effect such assignment as may be requested by the Company.


E.Acknowledgment. You acknowledge and agree that the time periods referred to in
the paragraphs above are reasonable and valid in duration and scope and in all
other respects. You also represent that your financial resources, experience and
capabilities are such that the enforcement of the foregoing covenants will not
prevent you from earning a livelihood, and acknowledge that it would cause the
Company and/or its parents, subsidiaries or affiliates serious and irreparable
injury and cost if you were to use your ability and knowledge in competition
with the Company and/or its parents, subsidiaries or affiliates or to otherwise
breach the obligations contained in this Agreement. If the scope of any of the
restrictions set forth above are deemed by any arbitration panel, court, or
other tribunal to be too broad to permit enforcement of such restriction to its
full extent, then such restriction shall be enforced to the maximum extent
permitted by law, and you hereby consent and agree that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction.


V.     OTHER IMPORTANT PROVISIONS


A.Your continued engagement is subject to compliance with all Company policies
including, but not limited to, those contained in any code of ethics or general
compliance policies and procedures, all of which may, from time to time, be
amended.


B.Release. As a condition to your rights to receive the Transition Completion
Bonus and accelerated Guaranteed Payments as set forth herein, you must execute,
deliver and not revoke a general release of claims against the Company and its
affiliates in a form reasonably acceptable to the Company and consistent with
the post-engagement restrictions contained herein. The Company will provide to
you the form of such release not later than five calendar days after the date an
amount has become payable subject only to your executing, delivering and not
revoking the release under this Section V.B. You must execute the release and
deliver it to the Company not later than 45 days after the form of release is
provided to you. If you do not execute the release, or if you revoke the release
before the designated payment date, your rights to payments conditioned upon
your timely execution of such release shall be forfeited. If the 45-day period
contemplated hereby crosses calendar years, the payments required hereunder
shall be paid in the second calendar year to comply with Code Section 409A.


C.The Company’s obligations pursuant to this Agreement shall be joint and
several obligations for which the Company and each of its parents, subsidiaries,
and operating companies, including but not limited to FXCM Global Services, LLC,
Forex Capital Markets Ltd., FXCM Australia Pty Ltd., FXCM Markets Ltd., and FXCM
Bullion Ltd., shall be liable. The Company represents that it has the authority
to bind each of its parents, subsidiaries, and operating companies to these
obligations.







--------------------------------------------------------------------------------





D.This Agreement constitutes the entire agreement between you and the Company
with respect to the subject matters in this Agreement, and supersedes all prior
or contemporaneous negotiations, promises, agreements and representations, all
of which have become merged and integrated into this Agreement. Without limiting
the foregoing, the Severance Agreement for Founders effective January 1, 2016
between David Sakhai and FXCM Global Services, LLC and all other severance
agreements relating to your employment or engagement are hereby terminated. The
provisions in this Agreement are severable. Any provisions in this Agreement
held to be unenforceable or invalid in any jurisdiction shall not affect the
enforceability the remaining provisions. In addition, any provision of this
Agreement held to be excessively broad as to degree, duration, geographical
scope, activity or subject, shall be construed by limiting and reducing it to be
enforceable to the extent compatible with the applicable law.


E.This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to its principles or rules
of conflicts of laws, to the extent that such principles or rules would require
or permit the application of the law of another jurisdiction. You hereby consent
that any arbitration proceeding brought with respect to matters related to your
employment, engagement or this Agreement shall be brought before FINRA in the
Borough of Manhattan in the State of New York, or if the parties are permitted
to bring such action in a state or federal court, then you hereby consent to the
personal jurisdiction of the state and federal courts sitting in the City and
State of New York with respect to matters related to your employment, engagement
or this Agreement, and agree that any action with respect thereto shall be
brought in such courts.


F.This Agreement is intended to comply with provisions of Code Section 409A and
regulations thereunder so that you will not be subject to tax penalties under
Section 409A, and therefore this Agreement shall be interpreted accordingly.
References herein to your termination of service, insofar as they relate to the
timing of payment of any payment that constitutes a deferral of compensation
under Code Section 409A, shall be deemed to refer to the date upon which you
have a “separation from service” within the meaning of Code Section 409A. Other
provisions of this Agreement notwithstanding, (i) if at the time of your
separation from service from the Company and all of its affiliates you are a
“specified employee” as defined for purposes of Code Section 409A and the
deferral of the commencement of any payment or benefit otherwise payable
hereunder or payable under any other compensatory arrangement between you and
the Company (and its affiliates) as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax or penalty under
Code Section 409A, then the Company will delay the commencement of the payment
of such payment or benefit (without any reduction in such payment or benefit
ultimately paid to you) until the date that is six months following your
separation from service (or the earliest date as is permitted under Code Section
409A), at which point all payments deferred under this Section V.F shall be paid
to you in a lump sum and (ii) if any other payments of money or other benefits
due to you hereunder could cause the application of an accelerated or additional
tax or penalty under Code Section 409A, such payments or benefits shall be
restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax or penalty. To the extent that any reimbursements
or in-kind benefits due to you under this Agreement constitute “deferred
compensation” under Code Section 409A, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treasury Regulation
Section 1.409A-3(i)(1)(iv). For purposes of Code Section 409A, each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Code Section 409A. Other provisions of this Agreement
notwithstanding, you will be responsible for all taxes (including excise taxes
and tax penalties) relating to your compensation hereunder or otherwise paid by
the Company or any of its affiliates, and the Company and its affiliates will
not indemnify you for any such taxes.


G.Notwithstanding any other provision of this Agreement to the contrary, if any
of the payments or benefits provided or to be provided by us (including our
affiliates) to you or for your benefit under this Agreement or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of Section
280G of the Code and would, but for this Section V.G, be subject to the excise
tax imposed under Section 4999 of the Code (or any successor provision thereto)
or any similar tax imposed by state or local law or any interest or penalties
with respect to such taxes (collectively, the “Excise Tax”), then, prior to our
making the Covered Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to you of the





--------------------------------------------------------------------------------





Covered Payments after payment of the Excise Tax to (ii) the Net Benefit to you
if the Covered Payments are limited to the extent necessary to avoid being
subject to the Excise Tax. If the amount calculated under (i) above is less than
the amount under (ii) above, the Covered Payments will be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax. “Net Benefit” shall mean the present value of the Covered
Payments, after payment of all applicable federal, state, local, foreign income,
employment and excise taxes. You will provide to the Company all such
information and documents as the Company may reasonably request in order for the
Company to make a determination under this Section V.G. The Company’s
determination shall be final and binding on all parties.


H.Neither the Company, nor you, shall assign the rights and obligations under
this Agreement without prior consent of the other party, such consent not to be
unreasonably withheld.


I.You acknowledge and agree that you have read and understand this Agreement,
you voluntarily agree to the terms and conditions in this Agreement, and you
have been provided with the opportunity to consult with independent legal
counsel of your choice prior to executing this Agreement.


If the above terms are acceptable to you, we request that you accept this
Agreement by signing and dating the copy enclosed and returning it to the
Company.


                                    
 
Sincerely,



 
FXCM Group, LLC
 
 
 
/s/ Brendan Callan
 
By: Brendan Callan, CEO





    


AGREED TO AND ACCEPTED BY:


/s/ David Sakhai
 
5/17/2017
David Sakhai
 
DATE






